At the beginning of my statement, my delegation would first like to thank Almighty God, who has enabled for us to gather in this fine General Assembly Hall to discuss frankly the issues that we hold dear to our hearts in the name of humankind. We thank the host country and city for the kindness and well-known hospitality towards us since our arrival in this magnificent city of New York, Headquarters of the Organization. My delegation would also like to convey to Member States the warmest greetings and wishes for success at this meeting of the people of Burundi and His Excellency Pierre Nkurunziza, President of the Republic of Burundi, who honoured me with the task of representing him today.
Allow me to extend my warm congratulations to His Excellency Ambassador Tijjani Muhammad-Bande of the Federal Republic of Nigeria on his excellent election as President of the General Assembly at its seventy-fourth ordinary session. The great qualities and skills that we all recognize in him are undoubtedly a guarantee of the success of the work of this session, whose central theme “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” pragmatically deals with the key challenges facing the world today. The President can of course count on Burundi’s full cooperation in the accomplishment of his noble and laudable task.
At the same time, my delegation would like to pay a well-deserved tribute to his predecessor, Ms. Maria Fernanda Espinosa Garces, the fourth woman President of the General Assembly since the establishment of the United Nations in 1945, not only for her admirable professional and personal qualities but also for the extremely professional way in which she presided over the seventy-third session that we have just successfully concluded. We also pay a well-deserved tribute to the Secretary-General, Mr. Antonio Guterres, and his courageous action under way to reform our common Organization in order to increase its effectiveness and credibility and make it an institution that is close to its constituents.
Before continuing the substantive part of its statement, on behalf of the Government of Burundi, my delegation would also like to express its most heartfelt condolences and its solidarity with the peoples and Governments of the Republic of Zimbabwe and the Republic of Tunisia, as well as the French Republic, following the deaths of His Excellency Comrade Robert Gabriel Mugabe, former President and father of Zimbabwe’s independence, His Excellency Beji Caid Essebsi, former President of Tunisia, and His Excellency Jacques Chirac, former President of the French Republic, respectively.
With regard to domestic policy, the preparations for the 2020 elections are well advanced both in terms of organization and budget. National mechanisms for the preparation of the elections are already in place, while calming measures to promote a climate conducive to the holding of free, transparent and peaceful elections are steadily increasing. Without being exhaustive, I would particularly mention, first, the adoption, following extensive consultations within the Burundian political class, of the Kayanza road map, laying the foundation for peaceful elections in 2020; secondly, the Independent National Electoral Commission (CENI), which is already operational; thirdly, the adoption of the revised electoral code by Parliament in April 2019 by 105 votes in favour out of 108 votes; fourthly, the decision to fund the entire operational electoral budget without resorting to external resources, which are often unpredictable and conditional; and, fifthly, the publication by CENI of the electoral calendar for all elections scheduled for 2020.
In accordance with that timetable, the presidential, parliamentary and municipal elections will be held concurrently on 20 May 2020. The election campaign is to be held from 27 April to 17 May. The Senate election will take place on 20 July 2020 and the last election — the cantonal elections — is scheduled for 24 August 2020.
It is worth pointing out that the electoral process in Burundi, as elsewhere in the world, is an internal matter that is exclusively an issue of national sovereignty. Any support for the process must be provided at the request of the Government of Burundi, in line with the principles of the Charter of the United Nations. If there is support, it must not sanction any acts of blatant interference.
Any attempt to create a new role or redefine an existing role within the United Nations at the instigation of certain States to conduct the elections in Burundi in place of the Burundians would be an attack on national sovereignty and a flagrant violation of the Charter of the United Nations, which stipulates in Article 2, paragraph 7: “Nothing contained in the present Charter shall authorize the United Nations to intervene in matters which are essentially within the domestic jurisdiction of any state or shall require the Members to submit such matters to settlement under the present Charter[.]“
With regard to the calming measures to foster a climate conducive to peaceful and inclusive elections, I would mention, among other measures, first, the expansion of the political space in the country through the approval of new political parties and the promotion of freedom of expression: secondly, the decision of the President of the Republic to voluntarily waive his constitutional right to stand in the 2020 presidential elections, which is an act of great political and democratic value that could serve as an example throughout the continent and beyond; thirdly, the return and integration of refugees and political exiles returning in large numbers; fourthly, the promotion of political dialogue within the Permanent Forum of Political Parties; and, fifthly, the release at the beginning of the year of more than 2,000 prisoners, including the young rioters and insurgents of 2015.
In Burundi the dialogue between political parties towards holding peaceful elections in 2020 is proceeding smoothly in a spirit of openness and political tolerance. My delegation recalls that it was this almost continuous and effective dialogue that led to the adoption of the Kayanza road map for peaceful elections in 2020, the establishment of the CENI, the adoption of the electoral code by Parliament and the return to the country of several political leaders who had fled in 2015.
Foreign actors who apparently want to take the dialogue issue away from Burundi seek three things: first, to destabilize Burundi on the eve of the 2020 elections; secondly, to encourage the rebels of 2015 who are now on the run, sheltered, fed and protected by the same actors who have been diplomatically and politically attacking Burundi since 2015; and, thirdly, divert the attention of Burundians from the most essential, namely, the holding of the 2020 elections and implementing the national development plan.
All those external actors will have to face up to their responsibility in due course for all the consequences of their interference in matters falling within Burundi’s sovereignty. Burundians and the world are watching them. For their part, the Burundian people will remain opposed, as a matter of principle, at all times, in all places and under all circumstances, to any attempt at foreign interference in handling issues within the national jurisdiction, whether by a State or a regional or international organization.
My delegation would like to remind this gathering that the effectiveness of the United Nations depends on its ability to preserve the ideals that led to its establishment in 1945 in the aftermath of a deadly war. We cannot make the United Nations an organization for all if the bold interference of certain Governments in the internal affairs of other sovereign countries is dangerously tolerated in violation of the Charter that is the very foundation of our Organization.
On the security front, the situation in Burundi is stable, calm and fully under control throughout the country. From north to south, west to east and in the centre, day and night Burundian citizens enjoy their civil and political rights in complete peace of mind. In order to preserve the hard-won peace, on 10 September His Excellency Pierre Nkurunziza, President of the Republic of Burundi, launched the thirteenth peace caravan, which travelled through the country’s 18 provinces, supporting at every stage the citizen-led community development projects in the areas visited.
With regard to the humanitarian situation, we welcome the massive and voluntary return of the Burundian refugees who fled the country in 2015. In addition to the several thousand Burundians who are returning of their own accord, without the assistance of the Office of the United Nations High Commissioner for Refugees, between 1 August 2017 and 23 September 77,080 refugees, comprising 25,666 households, were voluntarily repatriated to Burundi from Tanzania, Kenya and the Democratic Republic of the Congo. That massive voluntary return movement clearly demonstrates the restoration of peace, tranquillity, trust and stability in the country despite the comments of some foreign actors who continue to deliberately exaggerate the number of refugees still in exile in order to keep Burundi in the state of a protracted crisis.
With regard to Burundi’s presence on the Security Council’s agenda, we have always said that Burundi is on the Security Council’s agenda for political reasons and external interests that have nothing to do with the well-being of the Burundian people. The current political and security situation in the country does not constitute any threat to international peace and security so as to justify its arbitrary retention on the Security Council’s agenda.
The successive meetings on Burundi that are not driven by the reality on the ground destabilize the country rather than promote peace and tranquillity.
Such inappropriate meetings indirectly assist the 2015 rebels who fled the country and are sought by Burundian justice. We therefore reiterate our legitimate call for Burundi’s removal from the Security Council’s agenda. The precious time devoted to Burundi can be allocated to the many other areas of tension. The situation in Burundi should be a matter for the United Nations agencies and programmes dealing with socioeconomic development in support of national efforts to implement the national development plan and the Sustainable Development Goals (SDGs) of the 2030 Agenda for Sustainable Development.
We firmly condemn the unjustified political and diplomatic aggression against Burundi and its people by foreign Governments, some of which were known to have attempted regime change in 2015 through unconstitutional means. Power diplomacy must give way to mutually beneficial and respectful cooperation. Such double standards and disproportionate and unjust pressure will bring us to our knees again 57 years after the end of colonization in our country, a terrifying period from which the Burundian people are still trying to recover today. The stubbornness of some countries to abandon their neocolonial logic causes them to behave as teachers of lessons, more than half a century after the attaining of independence of almost all African countries. The bitter fact of the matter is that interference in the internal affairs of States is becoming more and more commonplace, in contradiction of the principles of the Charter of the United Nations. The nature of relations between Africa and countries with a colonialist past should be redefined in order to transform the painful history of colonization into opportunities, through mutually beneficial and respectful cooperation.
It is time for foreign actors to stop infantilizing the Burundian people. Burundians are a proud and dignified people, very much committed to their political independence and values of ubuntu. We are mature enough to deal with our own affairs without any foreign interference, whether from countries close to or far from our borders. Any attempt to meddle in our internal affairs without first being invited to do so will always be met by an outburst of Burundian patriotism, as was the case during the regime-change conspiracy in 2015. We are aware that the 2015 conspiracy plot is not dead and buried — some are seeking to revive it by subtle means that are difficult to detect at first sight but will not escape the vigilance of the Burundian people.
With regard to the implementation of the 2030 Agenda for Sustainable Development, in addition to integrating the SDGs into our national development plans and programmes and aligning them with our national frameworks, the Government of Burundi has undertaken other practices to localize the SDGs by initiating a process of integrating them into our communes’ plans for community development, as well as through monitoring the community dynamics observed in the implementation of the SDGs. Furthermore, given that the very heart of sustainable development is at the community level, all 119 communes in Burundi are currently in the process of drawing up or reviewing their plans for community development by integrating the objectives set forth in the SDGs and our national development plan.
Like other countries committed to sustainable development, Burundi has made every effort to produce a regular follow-up report on the implementation of the SDGs and our national development plan. To illustrate the path we have taken in implementing the SDGs, including our successes, current and emerging challenges and lessons learned, Burundi has already announced to the Economic and Social Council its intention to submit to the voluntary national review mechanism in 2020. We believe that in order for the SDGs that we all adopted in 2015 to become a reality, we need greater commitment, ambition, action and above all more resources.
With regard to global issues, the current session of the General Assembly provides an excellent opportunity for States Members of the United Nations to reflect on how our Organization should address new and emerging challenges. The world we live in today needs a consensual approach, now more than ever before, in order to confront such major challenges as climate change, terrorism, the peaceful settlement of conflicts, peacekeeping around the world, the reform of the Security Council, threats to multilateralism and the issue of migration.
In terms of climate, we reiterate that the planet on which we live and on which future generations will live is facing a climate crisis that is worsening day by day, with the dramatic rise of climate-sceptic leaders. The climate crisis is threatening to reverse decades of progress and undermines all projects undertaken to build inclusive and sustainable development. Meanwhile the clock continues to tick, and it will not stop and wait for us. The green and sustainable development that we want — we want it now; waiting for tomorrow would be too late.
With regard to the fight against terrorism, we strongly condemn terrorism in all its forms and manifestations. Burundi believes that terrorism cannot and should not be treated as an issue tied to any one religion, nationality, civilization or ethnic origin. It is a borderless threat that requires a global solution by tackling the root causes of the greatest evils of our times, including poverty, illiteracy, inequalities within and among States, ignorance, exclusion, humiliation and many others. Aware of the magnitude of the threat posed by terrorism today, Burundi will continue to make substantial contributions to combating terrorism in Somalia, where my country has already deployed more than 5,000 troops.
With regard to the issue of migration, the sobering fact is that forced mass population displacements are a global crisis, requiring collective action from the international community. It is now more likely than ever before that refugees and migrants will attempt to cross international borders to flee conflict, persecution, poverty and other life-threatening situations, in search of better life opportunities elsewhere. Their journeys involve considerable risks. Those who do reach their destination are frequently subjected to hostility and intolerance. The best solution to the migrant issue would be to strengthen cooperation and better distribute responsibilities.
Moving on to the reform of the Security Council — a topic that has been the subject of negotiations for more than a quarter of a century — Burundi remains firmly committed to the Common African Position as contained in the Ezulwini Consensus and the Sirte Declaration. The Common African Position aims to correct the notorious injustice suffered by Africa, which is the only continent not represented on the Security Council in the category of permanent membership, and which is also underrepresented in the non-permanent category. For several years, Africa has repeatedly denounced that historical injustice, which continues to deprive more than 1.2 billion people of their legitimate right to be represented in the Security Council, with a permanent member enjoying the same privileges as current permanent members.
Multilateralism is currently under threat, and Burundi, like the overwhelming majority of States Members of the United Nations, rejects the growing trend of seeking to use certain United Nations bodies, as well as political and military interventionism and unilateral coercive measures, to regulate geopolitics around the world by unconstitutional means that contradict international law and the Charter of the United Nations.
With regard to peace operations around the world, although they are far from perfect and despite the challenges we continue to face in this area, they remain very useful for ensuring the maintenance and consolidation of peace around the world. Accordingly, we advocate adequate, sustainable, predictable and flexible funding, including through mandatory United Nations contributions, in order to enable such Security Council-mandated peacekeeping missions of the United Nations and the African Union as the African Union Mission in Somalia (AMISOM) to carry out their missions correctly. Any disengagement must imperatively take into account the degree of threat on the ground, rather than withdrawing or reducing the number of troops solely on the basis of artificial durations and mathematical calculations. With more than 6,000 troops currently deployed in peacekeeping missions, Burundi wishes to reiterate, from this rostrum, its commitment to continuing to make substantial contributions to peace operations around the world. We make this commitment as a way of giving back because Burundi benefited from the support of other nations during the most difficult periods of its history, before the definitive restoration of peace and stability in the country.
At the continental level, Burundi fully supports the African Union initiative to silence the guns in Africa by 2020, which the Security Council supported in its resolution 2457 (2019). In this regard, we are encouraged by the new positive developments in the Democratic Republic of the Congo, the Central African Republic, the Sudan and South Sudan, as well as the new wind of hope blowing across the Horn of Africa, and not forgetting AMISOM’s performance in restoring peace to the brotherly country of Somalia.
In conclusion, my country has never wavered in its belief in international solidarity, multilateralism and the rejection of muscular diplomacy. From this rostrum, Burundi reaffirms its commitment to playing its full part in building a new world order based on the rule of law and a world that is peaceful, fair, prosperous and respectful of the principles of the Charter of the United Nations.